Electronically Filed
                                                         Supreme Court
                                                         SCWC-12-0000741
                                                         11-MAR-2015
                                                         08:29 AM



                            SCWC-12-0000741

             IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


            CHRISTIE ADAMS, Petitioner/Plaintiff-Appellant, 


                                  vs. 


          CDM MEDIA USA, INC., Respondent/Defendant-Appellee. 




            CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                 (CAAP-12-0000741; CIV. NO. 11-1-0931)

                          ORDER OF CORRECTION
                           (By: Pollack, J.)
             IT IS HEREBY ORDERED that the Opinion of the Court,

filed on February 24, 2015, is corrected as follows:

             “perpetual” is corrected to read “pretextual” on page

16, in line 5 of the indented quotation.

             The Clerk of the Court is directed to take all

necessary steps to notify the publishing agencies of this

change.

             DATED: Honolulu, Hawaiʻi, March 11, 2015.

                                   /s/ Richard W. Pollack